           Case 1:19-cv-00412-LY Document 34 Filed 11/27/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS                           2019N0V27 APIU:141
                                     AUSTIN DIVISION

JULIE O'SHAUGHNESSY,                           §
INDIVIDUALLY, AND ON BEHALF                    §
OF ALL OTHERS SIMILARLY                        §
SITUATED,                                      §
                PLAINTIFF,                     §
                                               §
V.                                             §           CAUSE NO. 19-CV-412-LY
                                               §
YOUNG LIVING ESSENTIAL OILS, LC                §
D/BA YOUNG LIVING ESSENTIAL                    §
OILS; THE YOUNG LIVING                         §
FOUNDATION, INC.; MARY YOUNG;                  §
JARED TURNER; BENJAMIN RILEY;                  §
AND CO-CONSPIRATORS,                           §
                DEFENDANTS.                    §


                                              iJ   1 031


       Before the court are Defendants' Motion to Limit Pre-Certification Discovery filed August

30, 2019 (Doe. #23); Plaintiff's Response to Defendants' Motion to Limit Pre-Certification

Discovery filed September 11, 2019 (Doe. #26); and Defendants' Reply in Support of Motion to

Limit Pre-Certification Discovery filed September 18, 2019 (Doe. #28). On November 26, 2019,

the parties appeared before the court for an Initial Pretrial Conference, at which the court scheduled

a class certification hearing for 9:00 a,m., July 7, 2020. The parties further agreed to submit a

proposed scheduling order on or before December 6, 2019, which will include pre-certification

discovery. Accordingly,
         Case 1:19-cv-00412-LY Document 34 Filed 11/27/19 Page 2 of 2



      IT IS ORDERED that Defendants' Motion to Limit Pre-Certification Discovery filed

August 30, 2019 (Doc. #23) is DISMISSED.

      SIGNED this             day of November, 2019.



                                       LE         AEL
                                                TED STATES DISTRICT JUDGE




                                            2
